Citation Nr: 1757180	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  04-38 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1977 and from August 1987 to August 1990, with additional service in the Texas Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.

In October 2014, the Board remanded this case to the RO for further development.
The Board denied service connection in August 2015.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In a November 2016 memorandum decision, the Court set aside the Board's August 2015 decision and remanded the appeal.  

In accordance with the findings of the memorandum decision, the Board remanded this matter for additional development in May 2017.  The Board finds that there has been substantial compliance with the directives of the latest remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  The record was supplemented with a VA addendum opinion in July 2017, and the VA has obtained updated VAMC treatment records.  Review of the record shows that the Veteran has not raised any argument with regard to the recent VA opinion, and thus, no further action is necessary and this matter is ripe for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998


FINDINGS OF FACT

1.  The probative evidence of record fails to relate any currently diagnosed lumbar spine disorder to service.

2.  No injury or disease was sustained or occurred during a period of ACDUTRA or INADCUTRA.

CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

September 2002 and May 2012 letters, advised the Veteran of the evidence and information necessary to substantiate his claim.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified additional records that have not been obtained.  

The Veteran has been afforded multiple VA examinations in order to determine the etiology of his low back disorder, most recently in July 2017.  As discussed in detail in the November 2016 memorandum decision and the Board's May 2017 remand, the December 2014 VA examination report is inadequate to the extent that in the examiner's conclusory paragraph did not reflect a proper medical history of the Veteran for post-service complaints of back pain between 1990 and 2000, which was shown in the records at that time.  However, other than this noted deficiency in the final opinion and contrary to earlier remarks in the report which clearly identified "initial onset of symptoms was 1989, and in 1994 and 1995 had to leave work due to pain," the Board finds that the December 2014 VA examination is adequate to that limited extent.  

Regardless, the Board finds that the most recent July 2017 VA examination and corresponding opinion has cured the above noted deficiency and is adequate to evaluate whether the Veteran is entitled to service connection for a low back disorder.  Specifically, the July 2017 VA examination is adequate as it includes an interview with the Veteran, full physical evaluation addressing the relevant rating criteria, and extensive review of the record with a timeline of the Veteran's post-service medical history citing to examples in support of the rationale.  Moreover, neither the Veteran nor his representative has alleged any inadequacy with this most recent VA examination and opinion.  Therefore, the Board finds that the examinations of record, absent the aforementioned deficiency in the December 2014 VA examination, are adequate to adjudicate the Veteran's claim for service connection in accord with the tenets of Barr v. Nicholson, 21 Vet. App. 303 (2007) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

Service Connection

The Veteran is seeking service connection for a low back disorder.  He contends that his current condition had its onset during a period of active duty service in 1989 when he received a lumbar patch to correct a spinal fluid issue, and that the corresponding symptoms from this procedure have followed him through to the present day.  See March 2014 Board Hearing transcript.

The Board denied this claim in an August 2015 decision, finding the low back condition was not causally or etiologically related to active service.  In November 2016, the Court vacated the Board's decision, finding that the Board's statement of reasons or bases was inadequate for its determination that the Veteran's assertions of a continuity of back symptomatology following service were not duly considered for their evidentiary value.  The Court additionally found, as noted above, that the Board's reliance upon the December 2014 VA examination was improper as the examiner's closing opinion did not reflect the Veteran's post-service complaints of back pain.  

On careful consideration of the Memorandum Decision, and considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.



Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Specifically with respect to National Guard/Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C. §§ 101 (24), 106, 1110.  However, if performing inactive duty for training (INACDUTRA), generally, only injuries sustained during that time are eligible for service connection.  Id.  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Facts 

The Veteran's service treatment records (STRs) show that in February 1989, following surgery for the excision of a ganglion cyst, he was treated for a spinal headache by means of a lumbar patch.  Following that procedure he complained of lower lumbar spine pain, which was noted to resolve overnight.  The STRs show no further lumbar complaints.

The Veteran's National Guard medical records in February 1991 show treatment for low back pain, but no corresponding injury was described.  Other low back pain complaints are documented in December 1994, February 1995, and August 1998, although the Veteran denied recurrent back pain in a May 1996 Report of Medical History.  Then in September 2000, the Veteran was injured on the job, at which time he developed radiculopathy and underwent a L3-4 discectomy, and has continued to have back problems. In the absence of evidence of any injury or disease occurring during periods of active duty for training or inactive duty training, there is no basis for linking the claimed disability to that service.  

The Veteran has been afforded multiple VA examinations for his low back disorder, to include the December 2014 VA examination and January 2015 addendum.  As discussed above, the December 2014 VA examiner contradicted his earlier review of the record by opining that the Veteran did not suffer from any low back symptomatology between 1990 and 2000, and expressed an opinion adverse to the claim.  The Board will not consider the negative conclusion reached by the December 2014 VA examiner because of its reliance on facts not supported by the record, namely the Veteran's conceded treatment for back pain following his period of active duty.  However, the Board will not disregard the entire rationale stated by the December 2014 examiner as the evidence supports his finding that the Veteran denied recurrent back pain in Non-Flight Periodic Examinations in April 1991, September 1995, and May 1996 and that this pattern changed following the September 2000 workman's compensation case which ultimately led to the Veteran's release from his National Guard position. 

In the more recent VA examination in July 2017, following an interview with the Veteran, physical evaluation, and thorough review of the medical record to include "previous disability decision letters [and] correspondence and non-medical documents related to the condition," the examining physician concluded that the Veteran's current low back disorders were less likely than not related to service.  In support of this position, the physician provided an extensive case history of the Veteran, thoroughly listing back-related complaints and treatment since the 1989 lumbar patch.  The examiner's comprehensive list of back symptomatology throughout the 1990's and 2000's were provided to illustrate his conclusion that the in-service back issues were of a separate etiology of these continuous post-service issues which are not related to the lumbar patch.  Rather, the examiner opined that the etiology for the ongoing, post-service complaints stem from back strains and sprains, noting "2/3/1991 with Dx. A- ACUTE STRAIN L/S SPINE... seen again for his back in 1991, 1994, 1995...separate back injury from job on 12/20/2000...'PT INJD ON JOB 9/15/00 BY TIRE TO AIRPLANE. LBP W SHARP RADIATION DOWN RT LEG. MRI showed a dislocation at L3-4."

Analysis

As an initial matter, the Board finds the existence of current disability and in-service back complaints.  On the matter of a nexus between the current disorder and service, the evidence weighs against such a finding.  The July 2017 VA examiner addressed the contentions of service connection, but opined that the Veteran's lumbar spine disorder was not related to service.  Another etiology, specifically low back strains and sprains, and the 2000 injury, which were post-service occurrences, were cited as the source of the present  disorder.  The examiner reviewed the entire claims file in great detail, including citations to the record documenting care for acute episodes of strains/sprains as opposed to the non-traumatic lumbar patch symptomatology experienced during service.  He reached his conclusions based on an examination of the claims file and of the Veteran, diagnostic reports, and his own expertise.

The only evidence to the contrary of the VA examination report on the matter of nexus is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  To respond to the Court's concerns in the November 2016 Memorandum Decision, the Board does not discredit any of the Veteran's lay statements regarding in-service and post-service back symptoms.  However, he is not shown to possess the competence to express a probative opinion as to the etiology of a back disorder, or to correlate a specific symptom to a specific diagnosis.  

Here, the VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  Rather, other etiologies were identified, which are corroborated by the medical evidence of record which demonstrates periodic treatment for acute injuries of a non-military origin.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board simply finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  Thus, there is no reasonable doubt to resolve in his favor, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R § 3.102.


ORDER


Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


